DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “from the register of babsitters” which appears to be a typographical error. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “… such that the first apparatus receives a SEND input and the display unit displays an instant notification of the message request thereon, such that the input unit receives a response of how soon to be there, such that the first apparatus prevents display of notification of a message in response to the availability not being turned on”. It is unclear what is meant by “receives a SEND input”, and it is further unclear as to how “the input unit receives a response of how soon to be there” would take place if no request to respond was sent.
For examination purposes, the limitation will be interpreted as:
“… such that the first apparatus receives a response from the second apparatus and the display unit displays an instant notification of the message request from the first apparatus, such that the input unit receives, from the first apparatus, an indication of how soon the babysitting services are needed, such that the first apparatus prevents display of notification of a message request in response to the availability not being turned on.”

the data stored in the storage device”.   There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “…the display unit displays an instant notification of the message request thereon”.   There is insufficient antecedent basis for this limitation in the claim.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Donahoe et al. (US 20160373398) in view of Scott et al. (US 20050021350).
Claim 1. Donahoe et al. (Donahoe) teaches a system for facilitating the locating and hiring of service provider, the system comprising:
a storage device to store a register of the babysitters [0043], [0083];
 a first apparatus to post a babysitting job via the program to the register of babysitters [0043], [0066], [0134]; and

an input unit to receive an input to respond to the posted babysitting job and indicate availability on a map displayed on the first apparatus in response to turning on availability for a time period [0058], [0098],
 such that a quick messaging form pops up on the first apparatus including questions to be filled [0150], 
such that the first apparatus receives a response from the second apparatus and the display unit displays an instant notification of the message request from the first apparatus, such that the input unit receives, from the first apparatus, an indication of how soon the babysitting services are needed, such that the first apparatus prevents display of notification of a message request in response to the availability not being turned on [0049], [0058], [0118].
Donahoe does not teach that the system includes a background application that requires renewal of a background check every predetermined number of years.
Scott et al. (Scott) teaches a system for managing contract labor data elements wherein expiring data elements are any data elements wherein a safety test, education qualification, or background check is expiring within a predefined period prior to a date of renewal [0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Donahoe to include that the system 
add an additional level of safety.
Claim 2. Donahoe teaches said system further comprising: a network to allow communication between the storage device, the first apparatus, and the second apparatus [0156], [0158], [0161].
Claim 3. Donahoe teaches said system wherein the first apparatus and the second apparatus are mobile telephones [0002], [0048].
Claim 4. Donahoe teaches said system wherein the second apparatus receives a notification that the babysitting job has been posted if criteria matches the data stored in the storage device [0056].



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(I) US 20170235766 to Mawji et al. discloses systems, devices, and methods for searching for entities based on trust score and geography. A user may search for entities within a certain geographic location that meet a desired trust score. The results of the search may be generated for display on a user device, for example, by generating a map that shows the current location of the user device and the identified entities. The search may be filtered by entering an anticipated activity or transaction to be performed babysitting services in the future, and may request a search for entities who provide babysitting services who meet a desired trust score. The indication of the activity/transaction may also include a time period, either closed or open-ended, during which the activity or transaction will be performed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202.  The examiner can normally be reached on Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625